Case: 19-10178      Document: 00515047730         Page: 1    Date Filed: 07/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10178                            July 24, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
LAUREN CRUMP,

              Plaintiff - Appellant

v.

COVENANT HEALTH SYSTEM, doing business as Covenant Medical
Center,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:18-CV-121


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Lauren Crump appeals the district court’s dismissal of her complaint
under Title VII of the Civil Rights Act of 1964. Crump acknowledges that her
sole claim is contrary to our circuit precedent. See O’Daniel v. Industrial
Service Solutions, 922 F.3d 299, 305 (5th Cir. 2019); Blum v. Gulf Oil Corp.,
597 F.2d 936, 938 (5th Cir. 1979). “It is a well-settled Fifth Circuit rule of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10178    Document: 00515047730    Page: 2   Date Filed: 07/24/2019



                                No. 19-10178
orderliness that one panel of our court may not overturn another panel’s
decision, absent an intervening change in the law, such as by a statutory
amendment, or the Supreme Court, or our en banc court.” Jacobs v. Nat’l Drug
Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008). We are bound by our prior
precedent in this case. AFFIRMED.




                                      2